EXAMINER’S COMMENT
	Claim 39 is rejoined.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Longo on 4/6/2021. The application has been amended as follows:
In claim 17, replace “at least partially” with “entirely”.
Cancel claims 25, 28, 30, 33-34, 36, 38 and 40.
In claims 31 and 32, replace “16” with “17”.

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-16, 20, 25, 28-30, 33-34, 36, 38 and 40 are cancelled. Claim 39 is rejoined. Claims 17 and 31-32 are amended. Claims 17-19, 21-24, 26-27, 31-32, 35, 37 and 39 are allowed.

Applicant’s arguments regarding the rejections under 35 USC 103 have been fully considered and are persuasive. The rejection of 12/18/2020 is overcome.

Election/Restrictions
Claims 17-19, 21-24, 26-27, 31-32, 35 and 37 are allowable. Claim 39, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on 5/8/2020, is hereby withdrawn and claim 39 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 17-19, 21-24, 26-27, 31-32, 35, 37 and 39 are allowed. The following is an examiner’s statement of reasons for allowance:
Clearman (US 4,989,619) teaches a smoking article having fuel element with grooves having a channel with a depth of about 0.03 inches (column 21, lines 48-53). However, Clearman teaches that the channels are open channels (column 4, lines 21-31) that reduce CO concentrations (column 5, lines 1-7), and could therefore not be filled with adhesive.
Cantrell (US 7,647,932) teaches a smoking article having an aerosol generation system with a heat generating segment and an aerosol generating segment that releases aerosol when heated by combustion by a fuel element of the heat generating segment (abstract). The fuel element has a generally circular shape with several peripheral grooves on its surface that extend lengthwise (column 
Griesmayr (US 9,339,059) teaches a mouthpiece lining paper having elevations and/or depressions (abstract) that form an undulating surface into which excess glue is squeezed (column 5, lines 23-46). However, Griesmayr teaches that elevations from inside of the lining paper extending into depressions on the other surface of the paper (column 6, lines 20-36), indicating that the depressions cannot be completely filled with adhesive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426.  The examiner can normally be reached on Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.E.S./               Examiner, Art Unit 1747
/ERIC YAARY/Examiner, Art Unit 1747